                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

FRED CABRERA, #A0114810,                )   Civ. No. 1:17-cv-00367 DKW-KJM
                                        )
                   Plaintiff,           )   ORDER DENYING MOTION FOR
                                        )   RECONSIDERATION
            vs.                         )
                                        )
BENJAMIN HUBMER, et al.,                )
                                        )
               Defendants.              )
_____________________________           )

      Before the Court is pro se Plaintiff Fred Cabrera’s Motion for Relief of

Summary Judgement and Dismiss Without Prejudice Order and Motion to Re-

open Case (Motion for Reconsideration). Mot., ECF No. 48. Cabrera seeks

reconsideration of the July 6, 2018 Order Granting Defendant’s Motion for

Summary Judgment that was based on Cabrera’s failure to exhaust his claim

before bringing this action. See Order, ECF No. 47. Because the time to alter or

amend judgment under Rule 59(e) of the Federal Rules of Civil Procedure has

passed, the Court review’s Cabrera’s Motion for Reconsideration pursuant to Rule

60. For the following reasons, Cabrera’s Motion for Reconsideration is DENIED.

                                I.   BACKGROUND

      Cabrera is now incarcerated at the Saguaro Correctional Center (SCC) in

Arizona, but he was incarcerated at the Halawa Correctional Facility (HCF) in
Hawaii when he filed his initial Complaint on July 27, 2017. ECF No. 1. Cabrera

alleged that Defendants Malia Anderson and Manny Tavares violated his

constitutional rights while he was incarcerated at the Oahu Community

Correctional Center (OCCC) several months earlier when they ordered him to

assist a mentally ill inmate, who then assaulted Cabrera. Cabrera filed the

operative, First Amended Complaint (FAC) on September 20, 2017. ECF No. 7.

The Court directed service of the FAC on September 22, 2017, as limited to claims

alleged against Defendants Anderson and Tavares in their individual capacities.

ECF No. 8.

      On April 27, 2018, Anderson and Tavares filed a Motion for Summary

Judgment (MSJ) seeking dismissal of the action pursuant to 42 U.S.C. § 1997e(a),

for Cabrera’s failure to file any grievances relating to his claims. ECF No. 34.

      On July 6, 2018, the Court held that Cabrera had failed to exhaust his

claims, although he had the opportunity and ability to do so, granted Defendants’

MSJ, and entered judgment. ECF Nos. 46 & 47.

      On November 2, 2018, Cabrera filed the Motion for Reconsideration.

                               II.   DISCUSSION

      Rule 60(b) “provides for reconsideration upon a showing of (1) mistake,

surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void

                                         2
judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary

circumstances’ which would justify relief.” Sch. Dist. No. 1J, Multnomah Cty. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Motions for reconsideration are

not a substitute for appeal and should be infrequently made and granted. See

Twentieth Century Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

1981); see also Grandinetti v. Hyun, 2017 WL 239741, at *1 (D. Haw. Jan. 19,

2017).

      Cabrera states that he is untrained in the law and declares, as he did in his

Opposition to the MSJ, that he feared retaliation if he filed a grievance while still

incarcerated at OCCC, where Tavares and Anderson were employed. He again

asserts that he was hampered in his efforts to exhaust his claims once he

transferred to SCC. Cabrera submits copies of his three recent attempts to obtain

grievance forms at SCC, which would enable him to now grieve the incidents that

allegedly occurred at OCCC on or about June 22, 2017. See Exs. A-C, ECF No.

47-1 (dated October 1, 4, and 10, 2018).

      Cabrera’s exhibits show that the Department of Public Safety’s (DPS) SCC

contract monitor, Ms. Bechler, informed Cabrera that: (1) if the incident occurred

in Hawaii, as it appeared, he could only continue a grievance that had already been

initiated in Hawaii; and (2) if the incident occurred “several years” earlier, as it

                                           3
also appeared, the time to file a grievance was likely expired. She told him that he

could contact the Ombudsman or a legal representative.

      Because Cabrera failed to explain why he feared retaliation at OCCC, or

why he was unable to file a grievance while he was housed in HCF for three

months before his transfer to SCC, or provide any evidence showing that the

grievance process was effectively unavailable to him, the Court rejected Cabrera’s

exhaustion defenses and granted Defendants’ MSJ. See ECF No. 46, PageID

#199-200. Cabrera’s Motion for Reconsideration and declaration provide nothing

that refutes this finding.

      Moreover, Cabrera’s exhibits clarify that he filed no grievances regarding

his claims before he brought this action to federal court and is only attempting to

do so now. Ms. Bechler’s explanation that Cabrera cannot grieve an incident that

allegedly occurred more than a year and a half ago at OCCC because it is too late,

is simply an expression of DPS policy. See DPS Policy No. COR.12.03.8.1-2

(stating grievances must be filed within fourteen days of the incident grieved,

absent good cause). Cabrera’s explanation to her that he cannot sue in federal

court without grieving his claims is correct. If those processes were available at

the outset as this Court held, however, and are now unavailable due to DPS policy,

Cabrera has lost his opportunity to raise these claims in the federal courts.

                                          4
Cabrera is free to appeal this determination.

      Cabrera fails to demonstrate mistake, surprise, excusable neglect, newly

discovered evidence, fraud, or extraordinary circumstances that persuade this

Court to reconsider its July 6, 2018 Order Granting Defendant’s Motion for

Summary Judgment. The Motion for Reconsideration (and to reopen the case),

Dkt. No. 48, is DENIED.

      IT IS SO ORDERED.
      DATED: November 7, 2018 at Honolulu, Hawaii.




Fred Cabrera v. Benjamin Hubmer, et al.; Civil No. 17-00367 DKW-KJM;
ORDER DENYING MOTION FOR RECONSIDERATION




                                          5
